COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


 Cause Number:            01-20-00110-CV
 Trial Court Cause
 Number:                  573942Z
 Style:                   In re Commitment of Andrew Neal Pansky


 Date motion filed*:      March 21, 2021
 Type of motion:          Motion for Rehearing
 Party filing motion:     Appellant
 Document to be filed:    N/A

Is appeal accelerated?    YES         NO

Ordered that motion is:

             Denied


Judge’s signature: /s/ Sarah Beth Landau
                          Acting individually       Acting for the Court

Panel consists of Justices Goodman, Landau, and Guerra

Date: July 29, 2021